In our opinion, the first cause of action alleged facts sufficient to state a cause of action for conversion. (Mallory Associates v. Barving Realty Co., 300 N. Y. 297.) Such being the ease, the motion to dismiss, directed to the entire complaint, was properly denied, and it is unnecessary to determine whether the second cause of action alleged states facts sufficient to constitute any other separate cause of action. (Advance Music Corp. v. American Tobacco Co., 296 N. Y. 79, 84; Imperatrice v. Imperatrice, 298 N. Y. 549, 550.) Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.